The Honorable Allen Maxwell State Representative 188 Southern Oaks Monticello, AR 71655-5737
Dear Representative Maxwell:
I am writing in response to your request for an opinion concerning a proposed manufacturing facility in the City of Monticello. You have provided copies of correspondence between counsel for the parties involved in this matter, which involves efforts of the City and a private company to negotiate an industrial development bond issue. The question you have posed on behalf of one of the parties in this regard pertains to the financing of a particular facility, and specifically whether the project qualifies for financing under the Municipalities and Counties Industrial Development Revenue Bond Law (A.C.A. § 14-164-201 et seq.), which is commonly known as "Act 9." There is also a question regarding the applicability of Amendment 65 to the Arkansas Constitution, which places certain restrictions on the issuance of revenue bonds.
RESPONSE
I must advise that I am unable to opine on these questions because they raise issues of fact that I am neither authorized nor equipped to address. The question of whether a particular proposed project qualifies under Act 9 is intensely factual in nature. Similarly, issues concerning the applicability of Amendment 65 restrictions with respect to a particular project are uniquely suited for resolution not by this office, but rather by local counsel acquainted with all of the circumstances.
I regret that I am unable to offer assistance in this instance. If there are questions of state law interpretation, I will of course address the matter and provide a timely response.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB: EAW/cyh